PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Badenhop
Application No. 13/694,737
Filed: 28 Dec 2012
For: Mobile billboard structure and platform for smartphone APP messaging system interface
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the 37 CFR 1.137(a), filed July 29, 2022, requesting revival of the above-identified application. 

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned for failure to properly respond to the final Office action, mailed March 23, 2015, which set an extendable three month period for reply. Applicant filed an amendment on May 20, 2015 which failed to place the application in prima facie condition for allowance, as was explained in the June 26, 2015 Advisory action. No proper reply was timely received in the Office. Therefore, the application became abandoned on June 24, 2015. A Notice of Abandonment was mailed on October 29, 2015.

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and (4) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d).  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the RCE fee of $680,  and a request for the examiner to consider the February 7, 2022 amendment as the submission required by 37 CFR 1.114;  (2) the petition fee of $ 1050; and (3) a statement of facts explaining that the entire delay in filing a proper reply to the March 23, 2015 final Office action and a grantable petition under 37 CFR 1.137(a) was unintentional.  All requirements under 37 CFR 1.137(a) being met, the petition is granted.

Telephone inquiries concerning this decision should be directed to the undersigned at (571)272-3230.

This application is being referred to Technology Center AU 3682 for processing of the July 29, 2022 RCE and for appropriate action by the Examiner in the normal course of business on the amendment/submission under 37 CFR 1.114, filed February 7, 2022.


/SHIRENE W BRANTLEY/Attorney Advisor, OPET